Broyles, C. J.
1. “ Where, in the trial of one charged with a misdemeanor, upon arraignment of the prisoner the indictment was read to him. by the solicitor-general and a plea of not guilty was entered, no other or more formal arraignment was required. Penal Code, § 946; 12 Cyc. 344, and citations.” Fears v. State, 125 Ga. 739 (2) (54 S. E. 667).
2. Evidence of a third person as to a conversation had with the wife of one charged with wife beating is not inadmissible on the ground “that *588the wife would be an incompetent witness and any statement she might have made would not be admissible as against the defendant,” since a wife is competent “ to testify against her husband upon his trial for any criminal offense committed or attempted to have been committed upon her person.” Penal Code (1910), § 1037, par. 4.
Decided November 16, 1921.
Accusation of wife-beating; from city court of Tifton — Judge Price. June 6, 1921.
Smith & Christian, for plaintiff in error.
R. E. Dinsmore, solicitor, contra.
3. “Inquiry as to whether particular sayings constitute a part of the res gestee of the transaction turns on the particular circumstances .of each case, and is directed rather to the spontaneity of the events related, considered as a part of the occurrence under investigation, than to the precise time which may have elapsed between the main fact and the statements made in reference to it.” Cobb v. State, 11 Ga. App. 52 (5) (74 S. E. 702). Under the above ruling and the facts of the instant case, the evidence of a witness as to the wife’s personal appearance and physical condition, and as to statements made by the wife, within five minutes after her alleged beating by her husband, was admissible as a part of the res gesta;. See also Walker v. State, 137 Ga. 398 (3) (73 S. E. 368).
4. The evidence amply authorized, if it did not demand, the conviction of the defendant, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.